Exhibit 99.1 Convenience translation from Hebrew MEDIGUS LTD. Company No. 51-286697-1 (the “Company”) Omer Industrial Park, Building No. 7A, Omer 8496500, Israel. 08-6466880 NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS To be held on December 29, 2015 Notice is hereby given that the annual general meeting of shareholders of the Company, will be held at the offices of the Company at Omer Industrial Park, Building No. 7A, Omer, Israel, on December 29, 2015, at 05:00 p.m. Israel time (10:00 a.m. Eastern time), or at any adjournments thereof (the “Meeting”). The agenda of the Meeting shall be as follows: 1.To re-elect Messrs. Dr. Nissim Darvish, Christopher (Chris) Rowland, Anat Naschitz and Doron Birger to serve as directors of the Company until the close of the next annual general meeting of shareholders of the Company; 2.To re-elect Dr. Nissim Darvish, subject to his re-election to serve as a director of the Company, to serve as the chairman of the board of directors of the Company until the close of the next annual general meeting of shareholders of the Company; 3.To approve the grant of options to the Company’s chief executive officer, Christopher (Chris) Rowland; 4.To approve the grant of options to the Company’s VP Israel Operations, Minelu (Menashe) Sonnenschein; 5.To approve the grant of options to the Company’s Medical Director, Dr. Aviel Roy Shapira; 6.To approve the Company’s Compensation Policy; 7.To approve an amendment to the 2013 Share Option and Incentive Plan (the “Plan”) to increase the aggregate number of ordinary shares authorized for issuance under the Plan by 2,700,000 ordinary shares of the Company; and 8.To approve and ratify the appointment of Kesselman & Kesselman, certified public accountants in Israel and a member of PricewaterhouseCoopers International Limited, as the Company’s independent auditors for the year ending December 31, 2015, and its service until the annual general meeting of shareholders to be held in 2016. In addition, shareholders at the Meeting will have an opportunity to review and ask questions regarding the financial statements of the Company for the fiscal year ended December 31, 2014. Only holders of record at the close of business on Friday, November 27, 2015 are entitled to receive notice of, and to vote at, the Meeting. Position Statements should be submitted to the Company no later than Sunday, December 20, 2015. A duly executed proxy must be received no later than Tuesday, December 29, 2015 at 1:00 p.m., Israel time. The report with respect to convening the meeting will be available to the public through the Magna website at http://www.magna.isa.gov.il. Medigus Ltd. 2
